          Case 2:21-cv-00144-kjd Document 3 Filed 07/26/21 Page 1 of 1




                              UNITED STATES DISTRICT COURT
                                        FOR THE
                                  DISTRICT OF VERMONT


Barbara Hogel,

                 Plaintiff,

                 v.                                       Civil Action No. 2:21–cv–144

Standard Insurance Company,

                 Defendant.


                                            ORDER

       On or before August 6, 2021, Plaintiff shall return executed her Magistrate Judge

Assignment Form in accordance with Local Rule 73(c).

       Dated at Burlington, in the District of Vermont, this 26th day of July 2021.


                                                    /s/ Kevin J. Doyle             .
                                                    Kevin J. Doyle
                                                    United States Magistrate Judge
